10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

l l l l v 1
Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 1 of 13

  
 
 
  
 
  
 

1115111;1. 1111
511`111" ” 13111 1` 11 1111
IN THE UNITED STATES DISTRICT COURT
2111 1G 11111115 1911 '
FOR THE SOUTHERN DISTRICT OF NEW Y

JURISDICTION
SWEIGERT, Case No.: 1:18-cv-08653-UA
Plaintiff,
Vs DEFENDANT’S OPPOSITION TO
` PLAINTI_FF’S RESPONSE TO ORDER TO
JASON GooDMAN, SHOW CAUSE
Defendant

 

 

 

DEFENDANT’S OPPOSITION T() PLAINTIFF’S RESPONSE TO ORDER TO SHOW -

CAUSE

Comes now Defendant Jason Goodman, Pro Se, with this opposition to Plaintiff’s
Response to the Court’s Order to Show Cause.

1. Plaintiff Sweigert’s response fails to rebut the Court’s cited case law with regard to
Standing. Plaintiff continues to fail to show standing in this matter. Furthermore,
Plaintiff began his response to the Court’s Order to Show Cause with a false statement,
Defendant did not cause the closure of a maritime port. In fact Sweigert’s entire legal
action is based on claims he knows to be false. S is aware that the FBI and U.S. Coast
Guard have investigated the matter, including interrogating Plaintiff’s own brother,
George Webb Sweigert at Zainsville City Jail in Zainsville Ohio immediately after the
incidentl Upon completing their investigation, neither the FBI nor U.S. Coast Guard
have accused the Defendant of any wrongdoing Plaintiff Sweigert fails to refute the
relevance of Connecticut Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87 (2d

Cir. 1972) but instead continues to fllibuster in an attempt to buttress false claims of

DEFENDANT’ S OPPOSITION TO PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE - l

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

. Plaintiff fails to show cause as to why his RICO and related fraud claims should not be

. Plaintiff Sweigert not only fails to show cause as to why his abuse of process claim

DEFENDANT’S ()PPOSITION TO PLAlNTlFF’S RESPONSE TO ORDER TO SHOW CAUSE - 2

 

 

l t l

Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 2 of 13

RICO violations by Defendant The core accusations of his complaint are false and have

no merit These claims and the entire legal action are harassing in nature

dismissed for lack of standing under Rule lZ(b)(l) and for failure to state a claim under
Rule 12(b)(6) but rather continues to insist he is operating as a private Attorney General
on the basis of his faulty RICO claim. The incident in question at the Port of Charleston
was provoked by associates of Plaintiff including Plaintiff’ s brother George Webb
Sweigert (https://www.youtube.com/watch?v=ekr$chWAbU&t-=930s) and his associate
O. Marshall Richards, a one-time contract informant for the FBI (5:99-cv-00] l ]-FPS
Looker v. Godwin, et al Frederick P. Stamp, Jr, presiding Datefl`led: 08/18/1999 Date
terminated: 03/]4/200] Date of last j?ling: 11/07/2001). The transcript of the video Clear
and Present Danger (Calm Before the Storm ?)M (258 pages available upon request)
clearly indicates all information related to the Port of Charleston incident originated with
Plaintiff’ s brother George Webb Sweigert. Furthermore, George Webb Sweigert engaged
in a nearly two-hour long effort to convince Defendant Goodman that the public was in
imminent and grave danger on the scale of September ll, 2001 invoking that incident
specifically Defendant Goodman had no foreknowledge of the matter and acted out of
an abundance of caution due to perceived threat based on information supplied by

Plaintiff’ s brother George Webb Sweigert and his associate O. Marshall Richards.

should not be dismissed for lack of standing, but rather continues his own abuse of
process with ongoing vexatious litigation, unnecessarily long pleadings and FLAGRANT
violations of court orders. Sweigert mocks the Court with his additional

UNAUTHORIZED FILING of a letter titled Clarification of Mailing Issues dated

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

l 1 1
Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 3 of 13

January ll, 2019 in DIRECT CONTRAVENTION of the specific instructions that NO
FURTHER FILINGS be made pending the resolution of the Court’s Order to Show
Cause. In this gross violation, Sweigert claims Defendant’s actions in going to the post
office in Mesa Arizona is an attempt “to locate the physical address of a litigant for the
purpose of placing them in peril or jeopardy”. This is false. The effort was in fact, an
attempt to determine the true legal ownership of PO Box l52 Mesa AZ 85211 and not an
investigation into the physical location of Mr. Sweigert himself The U.S. Postal Service
is in the regular practice of renting Post Offlce boxes not apartments or homes so
presuming Sweigert, or any litigant, would be physically located at the post office is
spurious Furthermore, Sweigert published a video on YouTube on December l, 2018
titled “The Amazing Magical Post Office” which has since been deleted in Plaintiff’ s
ongoing pattern and practice of spoliation of evidence. A copy of the video has been
preserved by Defendant and is available upon request In the video, Plaintiff taunts the
Defendant and shows himself at the Mesa AZ post office mailing a USPS Money order
for one dollar (exhibit A) to Defendant from a public letter box. No information about
Sweigert’s personal location or residence, beyond what he himself shared, was sought or
revealed While flouting this Court’s orders with additional superfluous filings, Sweigert
fails to address what U.S. Postal employees in Mesa AZ confirmed Plaintiff was NOT
the registered owner of PO Box 152 at the time of his address change with the court or
during any of his filings prior to Defendant Goodman’s filing of the SUPPLEMENT TO
MOTION FOR RULING TO SHOW CAUSE FOR DEFENDANT‘S CONDUCT OF
PROVIDING FALSE ADDRESS AND PERSISTENT EFFORTS TO AVOID
SERVICE on November 7, 2018. Sweigert was not legally or officially associated with

PO Box 152 Mesa AZ 85211 until he was ADDED with the express consent of the owner

DEFENDANT’S OPPOSITION TO PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE - 3

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27

28

 

 

l l 1 l

Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 4 of 13

of the box on December l, 2018 according to U.S. Postal employees in Mesa, AZ. The
original owner remains unknown to Defendant, but U.S. Postal employees confirmed that
on December l, 2018, Sweigert and the owner of PO Box 152 presented themselves at
the Post Office and added Sweigert as an additional owner of the box. Plaintiff s
presence at the Mesa, AZ post office on December 1, 2018 is further confirmed by
Defendant’s receipt of a one dollar U.S. Postal money order sent by Plaintiff in a hand
addressed envelope stamped and dated by the Mesa AZ Post office on December l, 2018
(exhibit A) The U.S. Postal Service did not consider PO Box 152 Mesa AZ 85211 to be a
legitimate legal mailing address for Sweigert prior to December 1, 2018, and so neither
should this Court. This was not Sweigert’s legal mailing address during most of the
duration of this legal action including the time of Plaintiff’ s filing of change of address
with the court. This strongly indicates Sweigert’s intention to commit a fraud on the
court by using a false mailing address as well as taking other steps to frustrate Defendants
ability to respond to pleadings and adhere to local rules of federal procedure Plaintiff
did this knowingly and with the intent to carry out a fraud on the court in violation of 18
U.S.C. § 1341 which defines mail fraud as a person intentionally using the Postal Service
or a private carrier (such as UPS) to carry out a fraud scheme This would also explain
why five separate articles mailed by Defendant in accordance with local rules of federal
procedure were returned as undeliverable (exhibit B). Sweigert also fails to mention that
the complaint filed with the AZ State Bar Association, referenced in the same January 11,
2019 filing, was in fact filed by Plaintiff AFTER the court’s Order to Show Cause and
was done so as an extra judicial punitive measure against Defendant Goodman. On
November 27, 2018 the AZ State Bar determinedthere to be no wrongdoing on

Defendant’s part and that “no further investigation is warranted” (exhibit C). Finally, and

DEFENDANT’ S OPPOSITION TO PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE - 4

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

l l 1 l

Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 5 of 13

in further defiance of the spirit and intention of the Court’s Order to Show Cause,
Plaintiff mailed a letter of “Intent to Sue” (exhibit D) to Defendant, Defendant’s primary
source of income business associate Jack Conte, the New York State Police Financial
Crimes Division, NYPD Financial Crimes division and the U.S.C.G. New York Sector
Commander. Plaintiff" s egregious disregard for the intentions of the Court’s Order to
Show Cause demonstrate not only the lengths he will go to in his attempts to injure
Defendant Goodman but also Plaintiff’ s disdain for this Court, its procedures and the rule
of law itself

4. Plaintiff Sweigert fails to show cause as to why the Court should not dismiss his 42
U.S.C. § 1985 claim for failure to state a claim. Defendant has no contacts in the FBI
aside from those supplied by Plaintiff’ s brother George Webb Sweigert, specifically
Robyn Gritz (retired) and Oakey Marshall Richards (former contract informant). These
individuals acted on their own volition with no coordination between Defendant and any
other person as far as Defendant is aware, to carry out any actions alleged by Plaintiff
Defendant has had two phone calls with Special Agent Brittany Custer of the New York
FBI field office with regard to the ongoing, persistent harassment by Plaintiff, but contact
was made with FBI through publicly published phone numbers and to Defendant’s
knowledge, no action has been taken by FBI in this regard Furthermore, Plaintiff chose
to enter seven declarations in Robert David Steele, et. al. vs. Jason Goodman, U.S.D.C.
for the Eastern District of Virginia (Richmond), CASE#: 3:17-cv-00601-MHL just prior
to bringing this action, initially in the District of South Carolina, arguably to make
himself a “witness” in the matter allowing him to make the claim in question In
other pleadings, Plaintiff claims to not know Robert David Steele and to have never

communicated with him or agents of his. Contrary to this statement, Plaintiff has

DEFENDANT’S OPPOSITION TO PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE - 5

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

| l . l

 

Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 6 of 13

engaged in phone calls and live stream videos with admitted associates of Robert
David Steele including Tyrone Simpson aka Frank Bacon (14 page transcript or
original video available upon request). It should also be stated that Defendant
Goodman was introduced to Robert David Steele by Plaintiff’s brother George Webb
Sweigert (https://www.voutube.com/watch?v=hMJoAOSOZYS). lt would seem
Plaintiff’ s brother either coincidentally provides most of the material that provides
litigation fodder to Plaintiff or else some of these actions may be coordinated

5 . Should the Court decide to dismiss the Federal claims, as Defendant believes the Court
should in part due to the Plaintiff’ s vexatious conduct and of course in consideration of
the lack of merit of Plaintiff s claims, Defendant would respectfully ask the Court to also
dismiss the State Law claims.

6. Plaintiff fails to show cause as to why leave to file a second amended complaint should
not be denied on the basis of futility even stating in his own response that it may “not
necessarily be futile” revealing his own lack of confidence in the claim. In fact,
Plaintifft’s filing of the initial Complaint, Amended Complaint and Motion for Leave to
File A Second Amended Complaint are all, in and of themselves, abuses of process as the
entirety of the initial complaint is without merit, a false allegation with no basis in fact.

On the basis of these facts the Defendant respectfully requests that this matter be dismissed with
prejudice, and that the court issues sanctions against Plaintiff for his wanton disregard for legal
process and procedure Furthermore, Defendant humny requests that the Court should prohibit
Sweigert from filing any actions in any Federal Courts without that Court's express prior
permission to do so due to his pattern of vexation litigation and wanton disregard for Court

procedures and resources Respectfully submitted

Jason Goodman, Pro Se
252 7th Avenue Apt 63

rlMh/;}New Yor, NY 1000
t @c owds ethetruth.or

<7/7?//\

\-/

DEFENDANT’ S OPPOSITION TO PLAINTIFF’S RESPONSE TO ORDE TO SHOW CAUSE - 6

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

l .
l | t l

Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 7 of 13

    

 

 

 

 

 

 

 

 

 

   
  
 

      

 

 

        
          
   
    
  

  
  

 

 

 

 

 

 

EXHIBIT A
j PRES$ FIRMLY 70 $EAL PR|CR|TY MA|L b 3
1 22 .) f d PosrAGE REQu¢RED
""`""""\“"~~-~~~`~~~~2_2222222 2 2.222. __
DDlnnl~rv<-‘ F~ 111
31 1 EMM Rera// FR°M$[Q l l
us Pos'rA Alo ` §Wg/ X /§2’>2 §‘-;~
§ ofl ln' 85201 0 " 136 / / §§
$6 0 1212 P A, 2 35 1 §
§ ' 035226040001 /¢7 £5/<) l 1 § §
pmcle MA1 - § '
§ L 2 nw 'ro: l §§
~ o Lv 1.66 oz /_ 1 § 2
§ ExFEc'rEo or-:uvsnv nAv.- umwa 1006 \) /9 So/‘/ 60 § 0 M m A/ ¢ §§
3 1 # 6 2) g .
§ l 51 §§ 7 7'/7' /)) \/LC 251
222 am /‘/r ,,
§ §5£$]1]/'3€)¥§¥ 10001 7326 l / 0 C) 6 / § §
USFS TRACKING NUMBER _'\ l §
//pU/‘;/;AELD$SETME§ §
/ / l / n CE 4 z POSTAL Moer 1 olin
2559:`.’51]75|]5 r 2618-12"-'51 ssm°""q vacuum-222
9505 5126 5248 6335 2439 23 LM one mm m mm .......,Y.§l.-..,;,?_,,§M n `;
22.,__ 7 _\X._'*?"rj;¢.`}2'_;.2.\2`22_22 j n °‘°" 01
lllllll/lllllllllllllllllllllllllll V,S, » 22 2 222
PSDODD1000014 oo. 12.5")<.9513 ORDE-E`“”?j’___.`_ ' """ \`~21”‘22 ~`n

SEER F\,;`|`EVERSEWAR "`,NG `NE" 2
scm . .
a 5 §§ E 50 ? 505 umm'“‘“€\!s am msssss\ous

Origin: 85201

EWMMISSE@' . \ Retai/
12/0'1/`18

P us PosTAG,E
$6| 70 0352260400-01

PR:<JR|TY MAn_ 2-Day®\+/

 

 

 

 

0 Lb 1.50 02

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE - 7

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 
  

 

 

 

| | 1 l
1.
Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 PageSof 13

EXH[BIT B

   

.luol Goodman
151 7" Avenu lbs
w y,¢k,m(rmool :

    
    

‘ \). (il".()\l(il"l SWF.\GI".“'\`, (`IU

r.o. \wx 151
‘ MESA, 1\1-651“
!

       
  
     

se 1
111 . 1|'$
.¢s:z\;“'°. t ""°
._ ‘
“\'55;" le 7»"`\`1"?\“\\`\\~`
“.\» \\\.\\.,,\\ \\\
*' \_\\.\\\y\,\\\»\\\

ux!f¢

      
     
    

   

   
  
    
   

'hl'lll'l"‘:le`)l':li~l‘a‘\\-l . 1 .

     
 

 

 
    

  

.1‘,.. ‘..r.llp,"¢m`,..|.\m\.m\1“..11.\11.1.,1,“1|1{“\. mac +€s-‘ ¢ mf~al w'\°°°°""‘
y . 22 2 1a
Juan Goodman 251 7“‘ "°' " ha as
mw vm Nv wool

 

  
 

252 7th Av¢nue Am 81
le Volk NV 1000\

 

nam same "Aum\" sweigen
cio no sax 152
m ,,, _ .. 1

   
  
 
 
   

msa AZ 85111

 

aszuzaxsz edith »
N»¢»nzs

   

 

new szz‘n~r 1013

   

Jn`on Goodman
252 7\h Avenul Apt Bs . 1 ~ ¢> -. .
New wm m mom 0.=, mrs 2012 Fr\ 11 12

   
  

.lasan Goodman
252 7m Avenue Ap! Es

     

   

 

 

 

mm York Nv1ooo1 >`v,
1
l
l
Dévld George 'Ac(on" Swe\gen
olvld George "Acton" Sweigert <"!AI;)s :<:ZB;; § 511
C/0 PO BoX 152 l
MesBAzasz“ :ZY’AIF :i’.'u ¢" 1 DGJ!/‘¢K.‘ia 1
l `\`k "` aszu_'-a§ ¢=§1‘<
l. ' 1
l ’ esmwa¥s%.
»2.2~2.. uaw

 

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE - 8

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

l 1 l r_ , w

Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 9 of 13

EXHIBIT C (1 of 2)

   

STATE BAR
OFARI ZGNA Assistant's Direcr Line: 602~340-7253

November 27, 2018

 

PR L NA

Jason Goodman
252 7th Ave. #6$
New York, NY 10001

Re: Fi|e No: 18-3258
Complainant: D. George Sweigert

Dear Mr. Goodman:

The State Bar recently received a bar charge against you from Mr. Sweigert. Mr. Sweigert
alleges that you engaged in the unauthorized practice of law in Arizona by publishing certain
YouTube videos of yourself, Brian Vukadin, and Michae| Barden in which you discuss Mr.
Barden’s pending criminal case.

After our review of the charge, we have determined that no further investigation is
warranted at this time. We therefore consider this file closed. However, please be mindful
of Arizona Supreme Court Rule 3l(a)(2) which defines the practice of law in Arizona as
including “expressing legal opinions.”

The closing letter to Mr. Sweigert contained the following:

I reviewed your submissions regarding Mr. Goodman in which you allege that
Mr. Goodman engaged in the unauthorized practice of law in Arizona. Your
submissions include links to YouTube videos.

I viewed the YouTube videos that you reference in your submissions. The
YouTube videos include conversations between Mr. Goodman, a person
named Brian Vukadin, and Mlchaei Barden, Mr. Barden is the defendant in a
criminal case pending in Maricopa County Superior Court. Mr. Barden is
represented by an attorney licensed to practice law in Arizona in his criminal
case.

In the videos, Mr. Goodman states that Mr. Vukadin is not an attorney, that
they are not offering legai advice, that Mr. Barden has counsel and, if there
are attorneys who would like to assist Mr. Barden, then they should contact
him. In the videos, it appears that Mr. Vukadin and Mr. Goodman provide
personal opinions on Mr. Barden’s case and to Mr. Barden regarding his case.

Based upon my review of the videos, there is not clear and convincing
evidence that Mr. Goodman engaged in the unauthorized practice of law in
Arizona. Accordingly, I have determined that further investigation is not
warranted at this time and our file has been closed. However, 1 provided Mr.
Goodman a reference to the Arizona Supreme Court Rule on the unauthorized
practice of law in Arizona so that he can ensure his conduct comports with
that rule.

18-9472 Page 1 of 2

'~1?.()1 N. 24th Streei ' Suite 100 ' Ph()eni.x. AZ 85016~6266

 

i'i1602.252.480»'1 ~ ii\x'602.271.:1930 ' wiizsinwww.azi)ar.or»

DEFENDANT’ S OPPOSITION TO PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE - 9

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

l i l i
Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 10 of 13

EXHIBIT C (2 of 2)

If you wish to receive a copy of the charge filed by Mr. Sweigert please notify us at the
number above and it will be provided. Pursuant to Rule 70(a)(4), Ariz. R. Sup. Ct., the
record of this charge will be public for six months from the date of this letter. This charge
has no adverse impact on your standing with the State Bar. The record shows a consumer
charge that was dismissed. Pursuant to Rule 71, Ariz. R. Sup. Ct., the State Bar file may be

expunged in three years.

Sincerely,

%_..

Nicole S Kaseta
Bar Counsel - Intake

NSK/sb

18-9472 Page 2 of 2

DEFENDANT’S OPPOSITION TO PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE - 10

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

l l 1 l . 1 1

Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 11 of 13

EXHIBlT 1) (1 of 2)

D. GEORGE SWEIGERT, C/O
P.O. BOX 152

MESA, AZ 8521 l
Spoliation-notice@mailbox.org

DECEMBER 21, 2018

JASON GOODMAN, CEO
Multimedia Systems Designs, Inc.
252 7‘h Avenue, APT #GS

New York, NY 10001

GEORGE WEBB SWElGERT
~ e/o Couotry lnn

8850 Hampton Mall Drive N.

Capitol Heights, MD 20743

SUBJ: NOTICE OF INTENT TO SUE
Ref: (a) 18 U.S.C. § 1038

Gentlemen:

l. As you are well aware, your actions caused the closure of the Port of Charleston, South
’Carolina on June 14"‘, 2017. As noted previously, Mr. Goodman has been recorded “texting”
Dr. Jerome Corsi during the video broadcast of “CLEAR AND PRESENT DANGER” on the

“Jason Goodman” channel.

2. The financial losses to the MAERSK SH!PPING line (to include reputational damage)
have been estimated at $4,100K. This is an amount that both of you are liable for.

3. Under the private right of action provisions of ref: (a) a federal lawsuit shall be

commenced against both of you in the U.S. District Court for the District of Maryland. You both

may want to seek legal counsel to aid and assist you in your defense.

DEFENDANT’ S OPPOSITION TO PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE - 11

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

| l 1 l

i .

Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 12 of 13

EXHIBIT D (2 of 2)

4. There remain unanswered questions about the willful mis-direction of U.S. Department

of Homeland Security investigative personnel by you both, so courtesy copies of this letter and a

copy of the technical report “Pon of Charleston, Dirty Bomb Hoax and Social Media Liability”

are provided to the below addressees.

5. You may want to review the Terms of Use of PATREON which transfers the liability of
legal expenses to the PATREON content providers (Goodman/Sweigert). As George Webb

~ Sweigert is facing Rule ll sanctions in a federal lawsuit openly supported by Mr. Goodman, you

may wish to act accordingly

Kind regards,
/

l
org§ka¥/

Copies provided:

a Financial Crimes and Fraud Division
New York Police Department
Manhattan District
13"‘ Detective Squad
230 East ?.ls‘ Street
Ncw York, N.Y. 10010

lntelligence lntake

Financial Crimes Division
New York State Police

630 Columbia Street Extension
Latham,N.Y. 12110

Jack Conte (co-defendant)
PATREON, INC.

Suite 500

600 Townsend Street

San Francisco, CA 94103

Sector Commander,

Capt. Jason Tama, USCG
USCG Sector New York
212 Coast Guard Drive
Staten lsland, N.Y. 10305

DEFENDANT’S OPPOSITION TO PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE - 12

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

l i 1 1

Case 1:18-cV-08653-VEC Document 75 Filed 01/15/19 Page 13 of 13

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IURISDICTION
D. GEORGE SWEIGERT, Case No.: 1;18-cv-08653-UA
Plaintiff,
vs. CERTIFICATE OF SERVICE
JASON GOODMAN,
Defendant
CERTIFICATE OF SERVICE

document on the following persons, as indicated below:

CERT[FICATE OF SERVICE - 1

I certify that on the 15th day of January 2019, I served true and accurate copies of the foregoing

Name:Pro Se Section of the U.S. District Court Southern District of New York
Served by:

[ X] Hand-delivery

U.S. District Court Southern District of New York

Pro Se Intake Unit

500 Pearl Street,

NeW York, NY 10007-1312

Name: D. George Sweigert (aka David George Sweigert, aka Dave Acton)
Served by:

[ X ] By deposit in the U.S. Mail addressed as follows:
D. George Sweigert, C/O

P.O. Box 152

Mesa, AZ 85211

Respectfully submitted

 

 

,/
/ Jason Goodman, Pro@e

252 7th Avenue Apt 6a
NCW York, NY 10001

 

